DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23 and 26-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikkelsen et al. (2016/0075045), hereinafter Mikkelsen.
Regarding claim 18, Mikkelsen teaches a cutting apparatus for cutting a food object 209 while the food object is conveyed from an inlet conveyor 201 to an outlet conveyor 202, where the inlet and outlet conveyors are arranged in an end-to-end arrangement, the cutting apparatus comprising: 
a moving mechanism 212 for adjusting a relative position between the ends of the inlet and outlet conveyors, 
a cutting device 205 having a cutting plane extending between the inlet and outlet conveyors, 
a detection mechanism 214 for detecting at least one characteristics (height, width, color) related to the food object (para. [0049]), and 
a control device 213 for controlling the moving mechanism and the cutting device, 
wherein controlling the moving mechanism includes utilizing the at least one detected characteristics in determining a target width of an opening between the ends of the inlet and outlet conveyors (para. [0049]), 
wherein controlling of the cutting device includes subsequently cutting the food object into smaller food pieces, the target width of the opening being selected such that it allows at least one 211 of the smaller food pieces to fall through the opening, wherein the end of at least one of the inlet and outlet conveyors is arranged to dynamically move relative to one another to adjust the target width (a small width in Fig. 2A to a large width in Fig. 2B) according to a size or dimension of one of the smaller food pieces 211 (the end 204 of the conveyor belt moves from a position in Fig. 2A to a position in Fig. 2B in response to a cut length of the piece 211; para. [0058-0060].).
See Figs. 2A and C.
Regarding claims 19 and 20, a small food piece 211 dropping through the opening is best seen in Fig. 2C.
Regarding claim 21, Mikkelsen teaches detecting the size of the food product in para. [0049].
Regarding claim 22, Mikkelsen teaches the speed at the outlet and the inlet essentially the same speed as evidenced that the sliced products and the main product are equally spaced.
Regarding claim 23, Mikkelsen teaches taking images of the food object to generate 2 or 3 dimensional profile.  See para. [0049].
Regarding claim 26, Mikkelsen teaches cutting a food object into smaller slices while the ends of the inlet conveyor and the outlet conveyor being close together.  See Fig. 2E.
Regarding claim 27, Mikkelsen teaches a delay identifier by teaching moving the ends of the outlet conveyor and the inlet conveyor away from each other (para. [0058]) and then starting the cutting device (para. [0059]) to trim a front portion 211.
Regarding claim 28, Mikkelsen teaches a method of cutting a food object 209 while the food object is conveyed from an inlet conveyor 201 to an outlet conveyor 202, where the inlet and outlet conveyors are arranged in an end-to-end arrangement by a cutting apparatus which comprises: 
a moving mechanism 212 for adjusting the relative position between the ends of the inlet and outlet conveyors, 
a cutting device 205 having a cutting plane extending between the inlet and outlet conveyors,
a detection mechanism 214 for detecting at least one characteristics (height, width, color) related to the food object (para. [0049]), and where the method comprises: 
utilizing the at least one detected characteristics in determining a target width of an opening between the ends of the inlet and outlet conveyors (Fig. 2C), and 
cutting, by the cutting device, the food object into smaller food pieces, the target width of the opening being selected such that it allows at least one (211, 218) of the smaller food pieces to fall through the opening, wherein the end of at least one of the inlet and outlet conveyors is arranged to dynamically move relative to one another to adjust the target width according to a size or dimension of one of the smaller food pieces (para. [0058-0060]).
See Figs. 2A and C.
Regarding claims 29 and 30, Mikkelsen teaches taking images of the food object to generate 2 or 3 dimensional profile.  See para. [0049].
Regarding claim 31, a front trim 211 and a rear trim 218 are best seen in Figs. 2C and F.
Regarding claims 32 and 33, the end 204 moving back and forth for supporting the food object is best seen in Fig. 2C and D.
Regarding claim 34, the target width between two ends of the inlet conveyor and the outlet conveyor for the trim piece 211 to fall down is best seen in 2C.
Regarding claim 35, a receiving conveyor 206 for receiving the cut piece 211 is best seen in Fig. 2d.
Regarding claim 36, the step of providing a receiving conveyor 206 is best seen in Fig. 2d.
Regarding claim 37, Mikkelsen teaches taking the height data which is the thickness of the food object.  See para. [0049].
Regarding claim 38, Mikkelsen teaches the target width being a minimum width for a smaller food piece 211 falling through in Fig. 2C.
Regarding claim 39, Mikkelsen teaches the end 204 moving to close the gap after the smaller food piece 205 falling through the opening in Figs. 2C-D.
Regarding claim 40, a knife 205 making the smaller food piece falling thought the opening is best seen in Fig. 2C.
Regarding claim 41, the cut smaller food piece 211 has a thickness.  The controller 213 determines the thickness of the smaller food piece 211 taken from the image device 205 to move the end 204 to a desired target width so that the smaller food piece 211 can fall through.  See Figs. 2A-C.
Regarding claim 42, Mikkelsen teaches the target width less than the thickness of the smaller food piece in Fig. 2A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (2016/0075045), hereinafter Mikkelsen.
Regarding claim 22, to the degree the Applicant would argue that Mikkelsen does not explicitly teaches the speed of the outlet conveyor and the inlet conveyor being not the same, the following rejection is provided.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the speed of the outlet conveyor and the inlet conveyor being the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (2016/0075045), hereinafter Mikkelsen, in view of Sorensen et al. (DK 96 00164), hereinafter Sorensen.
Mikkelsen teaches the invention substantially as claimed except for the cutting device being adjustable in relation to a conveying direction.
Sorensen teaches a cutting apparatus having a cutting device 10 being adjustable in relation to a conveying direction for slicing a food object at an angle to create slices with beautiful and attractive appearance (see Technical Effect section).  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claim invention to make the cutting device in Mikkelsen being adjustable in relation to a conveying direction as taught by Sorensen for slicing a food object at an angle to create slices with beautiful and attractive appearance.
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
The Applicant argues that Mikkelsen does not teach the target width of the opening between the ends of the inlet and outlet conveyors varying according to a size of the smaller food piece.  This argument is not persuasive. 
Claims 18 and 28 broadly call for a detection mechanism for detecting at least one characteristic of the food object and the control device adjusting the gap between the inlet and outlet conveyor belts to a target width based upon the information from the detection mechanism.  The claims do not define how the information is manipulated in detail to achieve the target width.  Mikkelsen teaches the image device 214 taking a length data of the fish 209 (Fig. 2A; para. [0049], lines 7-9). Then the information is used to determine a cut length of piece 211 (Fig. 2C; para. [0049], lines 15-18).  After the cut length is determined, the end 204 is moved from a position in Fig. 2A (narrow gap) to a position in Fig. 2B (large gap) which is a target width for allowing the falling through of the piece 211. After the piece 211 falls through, the end 204 moves back to the position in Fig. 2A for supporting the rest of the piece 209 for further cutting. Therefore, Mikkelsen teaches a target width determined by the information from the imaging device 214 and the conveyor belts being dynamically adjustable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724